DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.

Election/Restrictions
Currently amended and newly submitted claims 18-22, 25-29, 31-34, 59-61 and 63-65 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The originally claimed invention was directed to a pharmaceutical composition comprising tetrahydrobiopterin (BH4) and a pharmaceutically acceptable carrier. The currently amended and newly submitted claims are directed to a method of treating or reducing the likelihood of xerostomia in a subject, the method comprising administering, to the subject, a pharmaceutical composition comprising BH4 and a pharmaceutically acceptable carrier. 
Since the Applicant has received an action on the merits for the originally presented invention (a pharmaceutical composition), this invention (a method of treating or reducing xerostomia in a subject) has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 18-22, 25-29, 31-34, 59-61 and 63-65 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/Primary Examiner, Art Unit 1612